         Case 1:20-cr-00681-JPC Document 167 Filed 07/20/21 Page 1 of 1




                                                            July 19, 2021

Hon. John P. Cronan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                                            Re:     United States v. Marina Zak
                                                    20-CR-681 (JPC)

Dear Judge Cronan:

        Marina Zak is scheduled to appear before the Court for a conference on July 26, 2021. I
write to request permission for my law partner, Aaron Mysliwiec, to appear on behalf of Ms.
Zak at the conference, since I will be out of the city that day. (At the time the conference was
set I was under the impression that it would be conducted remotely. I apologize for that
mistake). Mr. Mysliwiec has been fully briefed on the case, and Ms. Zak consents to the
temporary substitution.

       Thank you for your consideration.


                                                    Respectfully Submitted,

                                                    /s/

                                                    Florian Miedel
                                                    Attorney for Marina Zak

cc.    All Counsel
                                                                This request is granted. Aaron Mysliwiec
                                                                may appear on behalf of Ms. Zak at the
                                                                July 26, 2021 conference.

                                             SO ORDERED.

                                             Date: July 20, 2021             ___________________
                                             New York, New York                JOHN P. CRONAN
                                                                            United States District Judge
